Flaintiffs commenced this action against defendants for professional malpractice in connection with defendants’ representation of plaintiffs in a lawsuit for unpaid rent that resulted in a judgment against plaintiffs in the amount of $129,911.32. The court granted defendants summary judgment dismissing the malpractice claims on the ground that the unpaid rent judgment was satisfied by a voluntary and gratuitous third-party payment, which meant that plaintiffs suffered no loss due to the alleged malpractice. Although the judgment was satisfied without plaintiffs making any direct out-of-pocket expenditures from their personal accounts, the payment satisfying the judgment was not made by a separate and disinterested third-party, but by companies that plaintiffs own and control, and based on loans that plaintiffs are co-obliged to pay back. The satisfaction of the judgment in this manner did not warrant a finding that plaintiffs suffered no loss as a result of defendants’ alleged malpractice so as to justify the dismissal of the complaint. Concur— Mazzarelli, J.E, Saxe, Friedman, Acosta, Freedman, JJ.